                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA


v.                                                        Case No: 8:12-cr-260-T-30JSS

NESTOR URDANETA-GONZALEZ



                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Julie S. Sneed (Dkt. 161). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 161) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

      2.     The Government’s Motion for Declaration of Forfeiture of Urdaneta-

Gonzalez’s Bond (Dkt. 158) is GRANTED.
      3.     Nestor Urdaneta-Gonzalez and Allegheny Casualty Company be held jointly

and severally liable to the United States for the total amount of the bond, to wit: $50,000

and any accrued interest to is immediately due and payable and declared forfeited.

      4.     The sum of $50,000 is immediately forfeited to the United States.

      DONE and ORDERED in Tampa, Florida, this 11th day of February, 2019.




Copies Furnished To:
Counsel/Parties of Record




                                            2
